Case: 20-30360     Document: 00515766909         Page: 1     Date Filed: 03/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 4, 2021
                                  No. 20-30360
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Joe Stamper,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CR-33-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Christopher Joe Stamper pleaded guilty to receipt of child
   pornography in violation of 18 U.S.C. § 2252A(a)(2)(A). The district court
   sentenced him within the advisory guidelines range to 240 months of
   imprisonment and 10 years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30360       Document: 00515766909         Page: 2    Date Filed: 03/04/2021




                                    No. 20-30360


          Stamper, who has not yet been released on supervision, challenges a
   special condition of his supervised release. That condition states that
   Stamper “shall not participate in any voluntary activities requiring
   unsupervised contact with children under the age of 18 without the approval
   of the probation officer.” He argues on appeal that this condition, to the
   extent that it restricts his access to his own children, (1) is unreasonably
   overbroad, (2) is a greater deprivation of his liberty than is necessary to
   accomplish the sentencing goals of 18 U.S.C. § 3553(a), (3) is not justified by
   the record facts, and (4) violates his constitutional right to maintain intimate
   human relationships. The Government argues that Stamper’s challenge is
   not ripe for review.
          We review questions of ripeness de novo. United States v. Magana,
   837 F.3d 457, 459 (5th Cir. 2016). Here, review of Stamper’s arguments
   demonstrates that his appeal “rests upon contingent future events,” i.e., his
   being released from prison while his children are still minors, his request for
   permission to have unsupervised access to his minor children, and the
   probation officer’s denial of such permission, “that may not occur as
   anticipated, or indeed may not occur at all.” Id. (internal quotation marks
   and citation omitted); see United States v. Carmichael, 343 F.3d 756, 761-62
   (5th Cir. 2003). Accordingly, because the issue Stamper raises is not ripe for
   review, the appeal is DISMISSED for lack of jurisdiction. See Magana, 837
   F.3d at 459-60.




                                          2